UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1897



PAMELA MARIA JONES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Joseph R. McCrorey, Magistrate
Judge. (CA-01-3586-5-26BC)


Submitted:   January 19, 2005          Decided:     February 11, 2005


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela Maria Jones, Appellant Pro Se. John Douglas Barnett, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pamela Maria Jones appeals the district court’s orders

awarding to Jones damages in the amount of $12,068.65, plus post-

judgment interest to accrue according to law on her civil action

filed under the Federal Tort Claims Act.              We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.         See Jones v. United States, No.

CA-01-3586-5-26BC (D.S.C. May 18, 20 & 28, 2004).              We deny Jones’

motion to file an oversize brief to the extent Jones seeks to have

this court consider evidence not first presented to the district

court.   We further deny Jones’ pending motions for general relief

and to expedite her appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument    would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                   - 2 -